Citation Nr: 1100703	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-00 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for coronary artery disease with coronary artery 
bypass graft, ischemic heart disease, and atherosclerotic 
coronary artery disease, to include whether service connection 
can be granted.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a lung disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for exposure to asbestos.

9.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

10.  Entitlement to no service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in March 2009 at which 
time the claim was remanded for further development.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

With regard to the PTSD issue, the Board notes that the Veteran 
originally filed a claim of entitlement to service connection for 
a nervous condition in November 1978 and by rating decision dated 
in February 1979 the RO denied service connection for a nervous 
condition, finding that there was no evidence of a current 
psychiatric disorder.  Subsequently, in May 2005 the Veteran 
submitted a claim for service connection for PTSD, noting that he 
was first diagnosed with this condition in May 2005.  While a 
review of the record reveals that the Veteran has also been 
diagnosed with major depression beginning in May 2005, and the 
Board could expand the PTSD claim to include all acquired 
psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) [a claimant without medical expertise cannot be 
expected to precisely delineate the diagnosis of his mental 
illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him], for the reasons provided 
below, the Board has limited the issue to entitlement to service 
connection for PTSD pursuant to Boggs v. West, 11 Vet. App. 334 
(Fed. Cir. 1998).  

The issues of entitlement to service connection for tinnitus and 
entitlement to nonservice-connected are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder and a 
lung disorder in an unappeased February 1979 rating decision.  

2.  Evidence received since the February 1979 rating decision is 
not cumulative of evidence previously submitted and raises a 
reasonable possibility of substantiating the heart disorder 
claim.

3.  Evidence received since the February 1979 rating decision is 
cumulative of evidence previously submitted and does not raise a 
reasonable possibility of substantiating the claim for a lung 
disorder.

4.  Service personnel records show that the Veteran had no 
foreign military service and there is no evidence of service or 
visitation to the Republic of Vietnam. 

5.  There is no evidence of coronary artery disease with coronary 
artery bypass graft, ischemic heart disease, and atherosclerotic 
coronary artery disease in service, or within one year after 
service, and no competent medical evidence linking the Veteran's 
current coronary artery disease with coronary artery bypass 
graft, ischemic heart disease, and atherosclerotic coronary 
artery disease with his period of service, to include exposure to 
herbicide agents.

6.  There is no evidence of a chronic bilateral shin splint 
disorder during military service, and no competent evidence 
linking the Veteran's current impression of "restless legs" 
with active service.

7.  There is no evidence of a chronic bilateral ankle disorder 
during military service, and no competent evidence linking the 
Veteran's current impression of "restless legs" with active 
service.

8.  There is no evidence of a left knee disorder during military 
service or within year of military service and no competent 
evidence linking the Veteran's current degenerative joint disease 
of the left knee with active service.

9.  There is no evidence of a chronic right knee disorder during 
military service or within year of military service and no 
competent evidence linking the Veteran's current degenerative 
joint disease of the right knee with active service.

10.  Exposure to asbestos is not a disability or disease; it has 
not been shown the Veteran has any disability associated with his 
alleged exposure to asbestos.

11.  There is no evidence of depression in service and no 
competent medical evidence relating depression to service.  

12.  The Veteran did not engage in combat with the enemy.  

13.  The Veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSIONS OF LAW

1.  The rating decision of February 1979 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2010).

2.  New and material evidence has been received since the 
February 1979 rating decision to reopen a claim for service 
connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has not been received since the 
February 1979 rating decision to reopen a claim for service 
connection for a lung disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

4.  Service connection for coronary artery disease with coronary 
artery bypass graft, ischemic heart disease, and atherosclerotic 
coronary artery disease is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Service connection for bilateral shin splints is not 
established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

6.  Service connection for a bilateral ankle disorder is not 
established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

7.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  Service connection for a right knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

9.  Service connection for a disability due to in-service 
exposure to asbestos is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

10.  Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a heart 
disorder, a lung disorder, bilateral shin splints, a bilateral 
ankle disorder, a bilateral knee disorder, and PTSD are related 
to his service with the United States Army from August 1974 to 
August 1977.  He also claims that he was exposed to asbestos 
during military service.  

Relevant Medical Evidence

Service treatment records show that the Veteran was assessed with 
"overuse right knee" in July 1976, "right foot pain" in 
January 1976, "shin splints" in May and June 1976, complaints 
regarding the left foot in August 1976, as well as "ankle sprain 
vs. shin splints" in November 1974.  However, the Veteran's 
separation examination in June 1977 revealed normal lower 
extremities.  It also revealed normal a normal psychiatric 
system, a normal heart, and normal "lungs and chest."  

In November 1978, approximately one year after military service, 
the Veteran was hospitalized at a VA facility for abdominal pain.  
After the November 1978 VA hospitalization, the record is silent 
for medical treatment until approximately 1997 when the Veteran 
began being treated for a heart disorder.  The Veteran was 
subsequently diagnosed with PTSD and major depression in May 
2005.  Thereafter, in July 2008 the Veteran was diagnosed with 
"restless legs" and in January 2009 the Veteran was diagnosed 
with degenerative joint disease of the knees.  

A review of the record reveals that the Veteran had a long career 
in construction and last worked in February 2007.  Significantly, 
the record shows that the Veteran stopped working after heart 
surgery in March 2007.  The Veteran submitted an application for 
Social Security disability benefits in July 2005.  While the 
formal records regarding this application from the Social 
Security Administration are unavailable (as noted in a May 2009 
formal finding regarding the unavailability of the Veteran's 
Social Security disability records), the Veteran has submitted a 
copy of an undated decision denying entitlement to disability 
benefits.  

New and Material Evidence to Reopen Issues

The Veteran submitted an original claim for service connection 
for a heart disorder and pneumonia in November 1978.  The RO 
denied this initial claim in a February 1979 rating decision, 
finding that there was no evidence of a current heart disorder or 
pneumonia.  Although the RO provided notice of the denial, the 
Veteran did not initiate an appeal.  Therefore, the RO's decision 
of February 1979 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.    

In May 2005, the Veteran requested that his claim for a heart and 
respiratory disorder be reopened.  In the October 2005 rating 
action on appeal, the RO found that the Veteran had failed to 
submit new and material evidence and declined to reopen the 
claim. 

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. §  5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence at the time of the February 1979 rating decision 
included the Veteran's service treatment records and records 
involving a November 1978 hospitalization for abdominal pain.  
Since the February 1979 rating decision the Veteran has submitted 
a significant amount of VA and private treatment records noting a 
heart disorder beginning as early as 1997.  The newly submitted 
evidence is negative for a chronic upper respiratory infection.   

Coronary artery disease with coronary artery bypass graft, 
ischemic heart disease, and atherosclerotic coronary artery 
disease

Upon review of the record, the Board finds that evidence received 
since the February 1979 rating decision is new and material.  The 
February 1979 rating decision denied entitlement to service 
connection for a heart disorder as there was no evidence of a 
heart disorder at that time.  Since the February 1979 rating 
decision the Veteran has submitted medical evidence of a current 
heart disorder.  Specifically, private treatment records dated as 
early as October 2004 show chronic ischemic heart disease 
beginning in 1997.  This newly submitted evidence was not of 
record at the time of the February 1979 rating decision and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

The Board has considered whether adjudicating this claim on a de 
novo basis at this time would prejudice the appellant.  In this 
case, the Veteran has been provided with pertinent laws and 
regulations regarding service connection.  He has been given the 
opportunity to review the evidence of record and submit arguments 
in support of his claim.  His arguments have focused squarely on 
the issue of service connection, not whether new and material 
evidence has been submitted.  Therefore, the Board can proceed 
with this claim without prejudice to the Veteran.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Lung disorder

Upon review of the record, the Board finds that evidence received 
since the February 1979 rating decision is not new and material.  
As above, the February 1979 rating decision denied entitlement to 
service connection for a lung disorder as there was no evidence 
of a lung disorder at that time.  Since the February 1979 rating 
decision the Veteran has submitted medical evidence of a current 
heart disorder but has not submitted medical evidence of a 
current lung disorder, to include a chronic upper respiratory 
infection.  Significantly, in a May 2005 VA outpatient treatment 
record the Veteran denied any respiratory problems.  Therefore, 
the claim is not reopened.  38 U.S.C.A. § 5108.

Service Connection Issues

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, such as arthritis and 
psychoses, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Coronary artery disease with coronary artery bypass graft, 
ischemic heart disease, and atherosclerotic coronary artery 
disease

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for several disorders, to include 
ischemic heart disease.  38 C.F.R. § 3.309(e);  See also 75 Fed. 
Reg. 53,202 (Aug. 31, 2010).

The Board finds that the preponderance of the evidence is against 
the claim of service connection for coronary artery disease with 
coronary artery bypass graft, ischemic heart disease, and 
atherosclerotic coronary artery disease on a direct basis.  The 
Veteran's service treatment records are silent as to any 
complaint or diagnosis of a heart disorder or associated 
symptomatology.  In fact, the Veteran's June 1977 separation 
examination noted a normal heart.  The earliest evidence of a 
heart disorder are private treatment reports dated in October 
2004 showing a heart disorder beginning in 1997, approximately 20 
years after service.  The Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, there is no competent medical 
evidence of record that links the Veteran's heart disorder to any 
event in service, including herbicide exposure.  

The Board also finds that the preponderance of the evidence is 
against the claim of service connection for a heart disorder on a 
presumptive basis.  First, there is no evidence of a heart 
disorder within one year of service.  38 C.F.R. § 3.307(a)(3).  
The Veteran was not diagnosed with a heart disorder until 1997.  
Second, while ischemic heart disease is one of the diseases for 
which presumptive service connection may be granted if there is 
evidence of exposure to herbicides in service, the Veteran's 
service records do not show that the he was ever exposed to 
herbicides while in service and are negative for any foreign 
service, to include Vietnam.  Pursuant to applicable law and 
regulations, service connection on a presumptive basis based on 
exposure to Agent Orange is only available to veterans whose 
service involved other locations where the conditions of that 
service involved duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 501; 38 C.F.R. §§ 3.307, 3.313.  There is no 
evidence in the Veteran's record to substantiate any visitation 
or service in the Republic of Vietnam or service in the other 
specific areas for which exposure is presumed. 


Bilateral shin splints/bilateral ankle disorder and bilateral 
knee disorders

The Board finds that the preponderance of the evidence is against 
the claims of service connection for bilateral shin splints, 
ankle and knee disorders.  Service treatment records show that 
the Veteran was assessed with "overuse right knee" in July 
1976, "right foot pain" in January 1976, "shin splints" in May 
and June 1976, complaints regarding the left foot in August 1976, 
as well as "ankle sprain vs. shin splints" in November 1974; 
however, the separation examination in June 1977 revealed normal 
lower extremities.  Arthritis is one of the diseases for which 
presumptive service connection may be granted if there is 
evidence of arthritis within one year of military service; 
however, there is no evidence of arthritis within one year of 
service.  38 C.F.R. § 3.307(a)(3).  The record is silent for 
complaints regarding the legs/ankles until approximately July 
2008 when the Veteran was diagnosed with "restless legs."  The 
record is silent for complaints regarding a bilateral knee 
disorder until January 2009 when the Veteran was diagnosed with 
degenerative joint disease of the both knees.  Significantly, in 
a May 2005 VA outpatient treatment records specific to the 
Veteran's psychiatric condition the Veteran denied any 
musculoskeletal problem.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, 230 F.3d at 1333.  There is also no competent 
medical evidence of record that links the Veteran's claimed 
bilateral shin splints, ankle or knee disorders to any event in 
service.  

Exposure to asbestos

The Veteran is claiming entitlement to service connection for 
exposure to asbestos.  As above, service connection is only 
warranted where the evidence demonstrates disability.  
"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions. 38 
C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for a disability due 
to exposure to asbestos.  While the Veteran may have been exposed 
to asbestos during service, he has not contended - and the record 
does not show - that this alleged in-service exposure resulted in 
a "disability" for VA compensation purposes.  In the absence of 
proof of a present disability, there can be no valid claim for 
service connection. See Brammer, 3 Vet. App. at 225.  The Veteran 
also has not identified or submitted any competent evidence, to 
include a medical nexus, showing that he incurred any disability 
as a result of his alleged in-service exposure to asbestos.  

PTSD

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 
1994) (DSM-IV)).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  This revision adds to the types of PTSD 
claims that VA will accept through credible lay testimony alone 
as being sufficient to establish occurrence of an in-service 
stressor without undertaking other development to verify the 
Veteran's account.  The primary effect of the amendment of 38 
C.F.R. § 3.304(f) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  In place of corroborating reported stressors, a 
medical opinion must instead be obtained from a VA, or VA 
contracted, psychiatrist or psychologist.  

The Veteran's service treatment records are negative for a 
psychiatric disorder.  Specifically, his August 1974 enlistment 
examination and his June 1977 separation examination show a 
normal psychiatric system.  

In November 1978, approximately one year after his discharge from 
service, the Veteran submitted a claim for service connection for 
a "nervous condition."  The RO denied this initial claim in a 
February 1979 rating decision, finding that there was no 
indication of a current psychiatric disorder.  Although the RO 
provided notice of this denial, the Veteran did not initiate an 
appeal.  Therefore, the RO's decision of February 1979 is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  
 
The Veteran submitted his original claim for service connection 
for PTSD in May 2005.  He also submitted VA outpatient treatment 
records showing a diagnosis of PTSD and major depression 
beginning in May 2005.  These treatment reports note a claimed 
stressor of non-combat trauma whereby the Veteran's best friend 
died in his arms after being shot in the back while on recreation 
time during military service.  By correspondence dated in June 
2005 the RO requested that the Veteran provide sufficient 
information to verify his stressors, to include names, exact 
dates, and places.  By correspondence dated in July 2005 the 
Veteran indicated that information pertaining to his claimed 
stressors was available in his VA outpatient treatment records.  

As noted in the introduction of this decision, the Board could 
expand the Veteran's newly filed PTSD claim to include all 
acquired psychiatric disorders pursuant to  Clemons, however, 
given the prior final denial of service connection for a 
"nervous condition" and the Veteran's arguments throughout the 
current appeal that his claim is related to alleged in-service 
stressors, the Board has determined that the Veteran is only 
claiming service connection for PTSD at this time.  

Initially, the Board notes that the Veteran has a diagnosis of 
PTSD.  The next question, then, is whether the alleged in-service 
stressors actually occurred.  Pursuant to VA regulation, the 
evidence necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD will vary 
depending upon whether the veteran engaged in "combat with the 
enemy."  See Gaines v. West, 11 Vet. App. 353 (1998) (Board must 
make a specific finding as to whether the veteran engaged in 
combat).  The Board emphasizes that even if medical evidence 
appears to relate the diagnosis of PTSD to in-service stressors, 
such after-the-fact medical nexus evidence cannot also be the 
sole evidence of the occurrence of the claimed stressor.  Moreau 
v. Brown, 9 Vet. App. 389(1996).

The Veteran's service records show that the Veteran's military 
occupational specialty was "light weapons infantry."  Service 
personnel records reflect no receipt of combat-related award or 
citation and no designation of participation in a combat 
campaign.  

Because the Veteran did not engage in combat with the enemy, the 
record must contain credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  "Credible 
supporting evidence" of a non-combat stressor may be obtained 
from service records or other sources.  Moreau, 9 Vet. App. at 
389.  The regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a non-
combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

As above, VA outpatient treatment records show a diagnosis of 
PTSD and major depression beginning in May 2005.  These treatment 
reports also note a claimed stressor of non-combat trauma whereby 
the Veteran's best friend died in his arms after being shot in 
the back while on recreation time during military service.  By 
correspondence dated in June 2005 the RO requested that the 
Veteran provide sufficient information to verify his stressors, 
to include names, exact dates, and places.  By correspondence 
dated in July 2005 the Veteran indicated that information 
pertaining to his claimed stressors was available in his VA 
outpatient treatment records.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  While the 
Veteran has been diagnosed with PTSD, there is no evidence of 
record corroborating that the alleged in-service stressors 
actually occurred.  As above, the Veteran has failed to provide 
sufficient information to verify his stressors, to include names, 
exact dates, and places.  While the recently amended 38 C.F.R. § 
3.304(f) has eliminated the requirement for corroborating 
evidence of a claimed in-service stressor if it is related to the 
Veteran's "fear of hostile military or terrorist activity," the 
Board notes that the Veteran's alleged stressor does not describe 
fear of either hostile military or terrorist activity.  
Therefore, in the absence of credible evidence corroborating the 
Veteran's statements as to his in-service stressors, and the lack 
of a diagnosis of PTSD linked by medical evidence to confirmed 
stressful events in service, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) and other applicable laws 
and regulations have been met.  Accordingly, the Board finds that 
the preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).

As for depression, there is no related complaints or diagnoses in 
service, no assertions of the same by the Veteran and no 
competent medical evidence relating that diagnosis to service.  

It is acknowledged that the Veteran is competent to provide 
evidence about his observable symptomatology.  Layno v. Brown, 6 
Vet. App. 465 (1994).  It also is acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, 
ultimately is competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  
Here, however, any statements as to continuous problems since 
service are not found to be persuasive in light of the fact that 
the Veteran did not complain of these problems until 
approximately at least 20 years following service separation.  
Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements 
found in medical records when medical treatment was being 
rendered may be afforded greater probative value; statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care); see 
also Pond v. West, 12 Vet. App. 341 (1999) (finding that, 
although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).


For these reasons, continuity of symptomatology has not been 
established either through the medical evidence or through the 
Veteran's statements.  As such, the Board finds that the 
Veteran's statements regarding continuity of symptomatology are 
not credible.    

As the preponderance of the evidence is against the Veteran's 
service connection claims, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2005.  Although the notice provided did not address 
either the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  Dingess, 19 Vet. App. at 473.  Moreover, the record 
shows that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board although he declined to do so.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

The Veteran has not been given a VA examination in connection 
with either the claim to reopen or the claims of service 
connection.  The duty to provide a medical examination or obtain 
a medical opinion applies to claims to reopen only if new and 
material evidence is presented.  38 C.F.R. § 3.159(c)(4).  VA 
need not conduct an examination with respect to the service 
connection claims decided herein because the information and 
evidence of record contains sufficient competent medical evidence 
to decide the claim.  There is no competent evidence that 
suggests a causal link between the claimed disorders and any 
incident of active duty or that the conditions may be associated 
with the Veteran's service.  Indeed, in view of the at least 20 
year gap between the claimed disorders and active duty, relating 
these disorders to the Veteran's military service would be 
entirely speculative. Therefore, there is no duty to provide an 
examination or a medical opinion.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

As new and material evidence has been received, the claim for 
service connection for coronary artery disease with coronary 
artery bypass graft, ischemic heart disease, and atherosclerotic 
coronary artery disease is reopened and the appeal is granted to 
this extent only. 

As new and material evidence has not been received, the claim for 
service connection for a lung disorder is not reopened

Service connection for coronary artery disease with coronary 
artery bypass graft, ischemic heart disease, and atherosclerotic 
coronary artery disease is denied.

Service connection for bilateral shin splints is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a disability associated with exposure to 
asbestos is denied.

Service connection for PTSD is denied.


REMAND


The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim of entitlement to non-service-connected pension benefits.

The Veteran contends that he is unemployable as a result of his 
non-service-connected disabilities and that his unemployability 
will continue throughout his life.  

Pursuant to 38 U.S.C.A. § 1521(a), non-service-connected pension 
is a benefit payable to a Veteran of a period of war who is 
permanently and totally disabled from non-service-connected 
disability not the result of the Veteran's willful misconduct.  
Opinions are needed as to the impact of the disabilities that are 
not due to misconduct on his ability to maintain gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992).

After obtaining all relevant evidence in a pension case, VA must 
evaluate each of the Veteran's disabilities in accordance with  
the schedule for rating disabilities.  Roberts, supra.  The 
Veteran's entitlement must be considered under the average person 
test of 38 U.S.C.A. § 1502 and 38 C.F.R. § 4.15, unemployability 
as the result of a lifetime disability under 38 C.F.R. § 4.17, 
permanence of the percentage requirements of 38 C.F.R. § 4.16, 
and the provisions of 38 C.F.R. § 3.321 pertaining to 
unemployability where the percentage requirements are not met.  
Brown v. Derwinski, 2 Vet. App. 444 (1992).

In the rating action on appeal, the RO denied the claim because 
the Veteran was fully employed.  Medical evidence dated 
subsequent to that rating decision shows that the Veteran stopped 
working because of a heart condition.  An August 2007 VA 
examination considered only the Veteran's heart condition and the 
examiner offered an opinion with consideration of that disability 
only.     

The RO considered the Veteran's nonservice-connected disabilities 
to include the following: coronary artery disease with coronary 
artery bypass graft, ischemic heart disease, and atherosclerotic 
coronary artery disease; PTSD; gastroesophageal reflux syndrome; 
right hand condition; right knee condition; left knee condition; 
bilateral shin split; bilateral ankle condition; bilateral 
hearing loss; tinnitus; residuals of upper respiratory infection 
with pneumonia; exposure to asbestos; peptic ulcers; residuals of 
tinea cruris; and chronic nervous condition.  

The RO considered a combined disability evaluation of 40 percent 
is in effect.  Therefore, the Veteran would not meet the minimum 
schedular criteria for a total disability rating for pension 
purposes.  38 C.F.R. § 4.17.  However, after reviewing the 
medical evidence, the Board finds that the RO did not evaluate 
all of the Veteran's disabilities.  For example, the August 2007 
VA examination noted the Veteran also has a diagnosis of 
hypertension; a condition not included in the RO's consideration.  
Further, the RO did not obtain an examination or medical opinion 
concerning the question of his employability in relation to all 
of his nonservice-connected disabilities.  Accordingly, remand is 
required.

On remand, RO must obtain a medical opinion regarding the 
Veteran's employability, taking into account all of  his 
disabilities, both service-connected and nonservice-
connected,considering the ratings assigned herein. 

The Veteran claims that he suffers from tinnitus, presumably due 
to either noise exposure during military service or due to an in-
service puncture of the right ear drum in June 1977.    

The Veteran's August 1974 enlistment examination shows a hearing 
acuity of 5 to 15 decibels at all hertz levels and the Veteran's 
June 1977 separation examination showed a hearing acuity of 10 
decibels at all hertz levels and the Veteran's service treatment 
records are negative for any indication of tinnitus.  The 
Veteran's military occupational specialty is listed as "Light 
Weapons Infantry."   

In August 2007 the Veteran filed a claim for service connection 
for hearing loss.  He was afforded a VA audiological examination 
in March 2008 and, at that time, the examiner noted that the 
Veteran was previously denied entitlement to service connection 
for tinnitus.  The examiner also noted a January 2006 VA 
outpatient treatment report which discussed repeated right 
eardrum perforations since military service due to the fact that 
the Veteran liked to cliff dive and the pressure differentials 
caused the Veteran's recurrent perforation.  The March 2008 VA 
examiner diagnosed the Veteran with right ear hearing loss and 
provided a negative opinion regarding the claim for service 
connection for hearing loss, finding that the Veteran's hearing 
was within normal limits in both ears upon separation and that 
the Veteran's post-service recreational activities have caused 
the present right ear hearing loss.  Unfortunately, the March 
2008 VA examiner did not provide an opinion with regard to the 
Veteran's claimed tinnitus.    

Given the lay evidence of tinnitus and the Veteran's allegation 
of tinnitus due to exposure to noise in service and/or the in-
service puncture of the right ear drum in June 1977, a VA 
examination should be afforded on remand to determine the extent 
and etiology of the claimed tinnitus.  38 C.F.R. § 3.159(c)(4); 
See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).  Medical 
expertise informed by full review of the history and appropriate 
testing and examination is required.

In view of the foregoing, the case is REMANDED for the following  
action:

1.  Ask the Veteran to identify all medical 
care providers who treated him since August 
2009.  After securing the necessary 
release, the RO should obtain these 
records.

2.  After completion of the foregoing, 
schedule the Veteran for appropriate VA 
examinations to assess the severity and 
permanency of all his disabilities.  The 
claims folder must be made available to 
the examiners for review.  The examiners 
must offer an opinion as to whether the 
Veteran's disabilities, service-connected 
and nonservice-connected, combine to cause 
a permanent and total disability.

The examiners should take a detailed 
history regarding the Veteran's employment, 
education, and vocational attainment, and 
examine the Veteran.  The examiners must 
provide findings that take into account all 
functional impairments due to each 
disability complained of by the Veteran or 
found on examination.  Findings should be 
specific enough to apply the pertinent 
rating criteria of 38 C.F.R. Part 4.  

A complete rationale must be given for all 
opinions and conclusions expressed.  All  
indicated tests must be conducted, and 
those reports must be incorporated into the 
examinations and associated with the claims 
file.  


If the Veteran is found unemployable, the 
examiners must comment on whether it is 
reasonably certain that such level of 
disability will continue throughout the 
Veteran's life.  The RO must ensure that 
the examination reports comply with this 
remand and answer the questions presented.  
If any report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and etiology of his current 
tinnitus.  The claims folder must be 
made available to the examiner for 
review. 

After reviewing the records and examining 
the appellant, the examiner is requested to 
express an opinion as to the following 
question:

Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's claimed tinnitus is causally 
related to service, to include his alleged 
in-service noise exposure and/or the in-
service puncture of the right ear drum in 
June 1977?

The examiner should take note of the 
January 2006 VA outpatient treatment report 
relating the Veteran's recurrent right 
eardrum perforation to post-service 
recreational activities as well as the 
March 2008 VA audiological examination 
report relating the Veteran's right ear 
hearing loss to post-service recreational 
activities.  A complete rationale must be 
provided for the opinion offered.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claims.  In 
readjudicating the pension claim, the RO 
must evaluate each of the Veteran's 
identified disabilities not due to 
misconduct and assign a rating to each in 
accordance with Roberts, supra.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond  before the record is returned to 
the Board  for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


